Citation Nr: 1134437	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  04-16 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether an overpayment of Chapter 30 education benefits in the calculated amount of $34,786.27 was properly created.

2.  Entitlement to waiver of recovery of an overpayment of Chapter 30 education benefits, in the calculated amount of $34,786.27.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979 and from January 1981 to January 1998.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In an August 2003 determination, the Education Center at the RO retroactively terminated the Veteran's Chapter 30 education benefits, effective June 7, 1999, resulting in an overpayment in the amount of $34,786.27.  The Committee on Waivers and Compromises (Committee) at the RO also denied the Veteran's request for a waiver of recovery of the $34,786.27 overpayment at issue in this case.  The Veteran has perfected both issues.  38 C.F.R. § 20.202.

The Board previously remanded these matters in December 2005, November 2006, February 2008, April 2010, and February 2011.  As described in further detail below, the Board finds that the remand directives have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran was enrolled in a program of education at Ramon Magsaysay Technological University (RMTU) to achieve a Bachelor Degree in Agricultural Technology.

2.  For the period from June 7, 1999 to October 18, 2002, the Veteran received educational assistance benefits administered in the amount of $34,786.27 based on his enrollment at RMTU.

3.  Fraud investigations conducted by the Manila RO and the VA Office of Inspector General in San Francisco determined that the Veteran was a participant in a fraud scheme perpetuated by 60 Veterans enrolled at RMTU, solely for the purpose of collecting VA educational assistance benefits, which included the failure to attend a sufficient number of classes.

4.  The Veteran was paid for courses that he did not attend.

5.  The charged indebtedness in the amount of $34,786.27 was validly created.

6.  The Veteran's actions leading to the overpayment of educational benefits in an amount calculated as $34,786.27 constitute bad faith.  


CONCLUSIONS OF LAW

1.  The debt created by overpayment of educational assistance benefits in the amount of $34,786.27 is valid.  38 U.S.C.A. §§ 3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 21.7144, 21.7153 (2010).

2.  Waiver of recovery of an overpayment of VA benefits in the calculated amount of $34,786.27 is precluded by a finding of bad faith on the part of the Veteran.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.965(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002)), is not applicable to cases involving overpayment of indebtedness and waiver cases.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board observes that the RO has explained to the Veteran the bases for finding that the debt was valid.  It also afforded him a fair opportunity to present arguments and evidence in support of his challenge to the validity of the overpayment and whether he is entitled to a waiver of the overpayment.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.  See 38 C.F.R. § 1.911(c) (2010).  See also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("VA's . . . 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim."); Counts v. Brown, 6 Vet. App. 473, 478- 79 (1994).  

Substantial Compliance with Prior Remand(s)

In the February 2011 remand, the RO was instructed to associate a copy of the March 2005 statement of the case with the claims file.  A review of the claims file shows that the RO included a copy of the SOC and also readjudicated the issue in a supplemental statement of the case (SSOC).  In addition, the RO was directed to associate any relevant information pertaining to the investigation at Ramon Magsaysay Technological University (RMTU) with the claims file.  In particular, copies of the initial October 2002 on-site Education Compliance Survey; February 2003 compliance audit; May 2003 investigation report to include interviews, statements, and depositions of the students (veteran and non-veteran), professors, other RMTU administration officials, and anyone else contacted; and February 2004 report by an agent of the Criminal Investigation Division of the VA Office of Inspector General which summarized the investigation findings were to be obtained. The record shows that the RO obtained these records including the compliance survey, the audit, and investigation report, including a report which summarized the investigation findings.  Thus, the Board finds that the RO complied with the remand directives in the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board recognizes that the most recent supplemental statement of the case (SSOC) is not associated with the claims file.  However, in a May 2011 statement, the Veteran thanked VA for sending him the SSOC.  Therefore, the Board finds that the Veteran was provided a copy of the SSOC and, therefore, there is no prejudice to the Veteran in proceeding with a decision on the merits of the appeal.  

Factual Background

The record reflects that the Veteran applied for VA educational assistance benefits under the provisions of Chapter 30 for a program of education at RMTU.  The Veteran received basic educational assistance benefits under the provisions of Chapter 30 for the semesters that he reported being enrolled at RMTU between the period of June 7, 1999 through October 18, 2002, and the RO calculated the total amount of assistance benefits administered during this period as $34,786.27.  

On October 23, 2002, the RO in Manila conducted a routine on-site Education Compliance Survey at RMTU. The audit examined school records associated with ten percent of the VA student population.  Of the six records examined there were discrepancies found in all records.  The primary contact at RMTU for this survey was the Registrar Clerk.  She made available the records of the randomly selected students, which consisted of individual envelopes for each student containing personal interview forms, immigration papers, Certificates of Honorable Discharge, and records from previous or secondary schools.  No other documents such as school curriculum, enrollment forms, or adding/dropping of subject forms were found inside.

In the October 2002 Education Compliance Survey Report, it was determined that RMTU had failed to maintain accurate or complete records of enrollment for VA beneficiaries-students, and that significant discrepancies were found in the records that were reviewed.  For example, some students had no addresses listed other than P.O. Box addresses, and others had addresses at locations of such distance that it raised questions as to regular attendance at any of the campuses of RMTU.  In addition, an Occupational Internship Program (OIP) and a Practicum were allowed to be taken in one semester, instead of the two semesters required by the curriculum.  In view of the discrepancies, it was noted that it may be necessary to conduct a more extensive compliance survey at a later date, including class checks to monitor actual class attendance of the students.

In January 2003, the president of the university wrote that in the OIP class projects the VA students were "the ones supervising the activities in their projects with the regular students."  Thereafter, in February 2003, the RO in Manila conducted a more extensive Education Compliance Survey at RMTU in which the records of all VA beneficiary students were reviewed.  The survey began at the San Marcelino Campus by interviewing the Chancellor of RMTU, who reported that the veterans had established their own school club on campus called the U.S. Veteran Students Organization.  He indicated that they were allowed to have their own "Vet-Park" inside the campus where they often met, and that they had donated several garbage bins located throughout the campus.

In reviewing the records, significant discrepancies were found, such as the following: the absence of final grades for certain courses or for entire semesters; different signatures or penmanship appearing on certificates of registration (the staff of the university reported that sometimes students' wives or classmates filled out the forms on their behalf); and indications that some students received credits consistent with only part-time enrollment even though they were receiving VA benefits for full-time enrollment.  Discrepancies were found in all sixty VA students' records.

As a result of these findings, the Manila RO subsequently conducted a field investigation, which involved eleven Manila employees, including 8 field investigators, the head of the Field Section, and two Educational Compliance Survey Specialists (ECSS's).  From May 10, 2003, to May 15, 2003, they interviewed thirty-nine individuals, including RMTU administration officials, professors, VA students, and non-VA students.

Depositions from various professors and administration officials confirmed that the VA students donated supplies to the school and to their instructors, and also paid for various class projects.  

The Acting Chancellor of the RMTU Botolan Campus admitted that VA students extended financial assistance to construct school infrastructures and the building of a playground.  On the class projects, they took care of the finances and contributed to defray the expenses of school festivities and sports events.  The Chancellor also admitted that VA students at the RMTU Botolan campus were not required to attend regular classes because they could not be joined with the much younger students.   

The Registrar of the RMTU Botolan Campus provided a list of VA students enrolled during the school year of 2002 to 2003.  The Registrar admitted that VA students enrolled in the school only hung around at the canteen usually in the morning and that they were usually all gone after lunch.  He clarified that the attendance of the VA students in the school canteen was recorded by heir representative.  He stated that VA students were the ones financing the projects or practicum of their classes.  

Another instructor, of the RMTU Botolan Campus, explained that "the school for humanitarian consideration - does not require VA students to attend their classes on regular basis for various personal reasons."  She also admitted that "VA students would just act as financiers by providing monetary assistance for completion of the project which the non-VA students do the labor."  In such cases, they receive equal grades.  She reasoned that she gave take home assignments to VA students and exempted them from taking the usual quizzes and examinations.  However, she was unable to present a sample of the take home examinations.  

Another instructor, of Agricultural Engineering, Agriculatural Mechanics, and Trigonometry, admitted that she did not require VA students to attend regular classroom attendance because they already had advanced knowledge.  She could not recall the names of the VA students.  She corroborated earlier testimonies that VA students financed the projects by donating farm tools.  

Some students and faculty indicated that the VA students often came to class lectures only once or twice a week, and others indicated that many of the veterans never attended classes.  For example, one non-VA student, of the RMTU Botolan campus, explained that VA students were not made to attend classes 5 times a week as required.  The teachers were lax on their attendance and submission of projects.  Another non-VA student stated that he would see VA students once at the Canteen where they stand by conversing.  For the period of two years, he never observed them to have sat or participated the discussion in the class.  On the projects he corroborated with the VA students, the VA students merely financed the projects and non-VA students did all the "dirty work."  Another student, a 2003 graduate, explained that he saw VA students only during the first semester of school year 2002-2003 and only for one month.  VA students did not participate doing the hard work during the practicum and merely provided funds for the projects.  He stated that during the second semester of school year 2002-2003, VA students virtually stopped attending classroom instructions.  

In these depositions, some instructors revealed that they did not personally verify the presence of the VA students in their classes, but, instead, relied on attendance sheets regularly submitted by a representative of the VA students.  Some of the instructors indicated that they either did not know whether the VA students actually attended, and some admitted that they were aware of the fact that the VA students did not attend many classes.  Instructors also gave various reasons for the different treatment accorded VA students over non-VA students, such as language barriers, that the VA were "old," or the VA students already having advanced knowledge.

Faculty members, non-VA students, and even some VA students acknowledged that VA students were only expected to act as financiers by providing monetary assistance to complete projects while the non-VA students were expected to do the labor.  Several faculty members and non-VA students reported that the non-VA students were stringently held to the requirement of reporting to class five days a week, but that VA students were not.  Some faculty members also admitted that they had been given cash incentives by the administration, which they were told came from donations by the VA students.  However, many stated that they had not received cash, and two stated that they had announced the attendance and participation requirements at the beginning of a term, but that they had been approached by the VA students after class, who said they could not attend the classes regularly, giving reasons such as they felt uncomfortable with the other students.

A Summary of Investigative Findings revealed the conclusions of the Manila RO investigation team.  It was determined that teachers at RMTU did not require VA students to regularly attend classes, but, instead, relied on class leaders to submit Attendance Sheets that contained the names of the VA students enrolled in the particular class.  Teachers apparently relied solely on these Attendance Sheets to assess the students' attendance, and, in fact, did not really know whether their VA students were even present on campus.  The VA students gave material and financial "help" to the school, and, in return, were accorded favorable treatment in violation of the Approval Agreement that the school had made with VA.  The scheme was found to have been happening for decades with one teacher disclosing that VA students had been enjoying the arrangement since that teacher had started in 1983.  Most teachers, staff, and non-VA students admitted that the VA students had not been attending classes, which was contrary to the insistent claims of the VA students.  

Following this investigation, in June 2003, a recommendation was sent to the Muskogee RO to create overpayments for each of the sixty veterans who were the subject of the investigation.  In August 2003, the Veteran that is the subject of this decision received a letter from the Muskogee RO advising him that he had been certified and paid educational assistance benefits for attending RMTU from June 7, 1999 to October 18, 2002.  His payments resulted in an overpayment in the amount of $34,786.27.  He was advised of his right to request a waiver of this overpayment.  The Veteran submitted a signed notice of disagreement in which he disputed the validity of the indebtedness.

Thereafter, in February 2003, an agent of the Criminal Investigation Division of the VA Office of Inspector General (OIG) in San Francisco, California, completed a report regarding his review of the situation at RMTU. The agent explained that his analysis was based on an extensive review of the documentation detailing interviews conducted by the Manila RO, correspondence sent by the veterans, a review of files at the Muskogee RO, and interviews of various VA officials and other individuals. The agent further explained that his review was also based on fourteen years of experience as a Special Agent with the OIG, some of which has been as a Resident Agent in Charge. The agent noted that he had extensive training in conducting fraud investigations, and has also worked extensively in the Philippines on VA-related investigations.

Based on his review, the agent concluded that fraud was committed by the sixty VA students who had attended RMTU, and it was his recommendation that all administrative action be taken to recover monetary damages suffered by VA and to forfeit the benefits of the involved veterans.  However, based on the complexities and expense of prosecuting individuals in the Philippines, the OIG decided not to proceed with a criminal investigation of the matter.

Regarding the findings of the OIG, the agent explained that the essence of the "scheme" at RMTU was that the Veteran students were listed as enrolled at RMTU, as full-time students, solely to collect VA benefits.  They never really attended classes, and would meet once a week at a location on campus to circulate attendance sheets for various classes they were enrolled in.  They would sign these sheets, and a representative would take them to the relevant instructors.  The students were given mid-term and final exams, but these exams were given to a representative, and taken to the Vet-Park, where they would be answered collectively based on the "honor system."  All of the Veterans would subsequently receive passing grades, and the school benefits from this system because the Veterans would pay for various expenses, usually collectively, through money collected by their "treasurer."  It was noted that items paid for by the students included new curtains, sports equipment, water dispensers, renovations, holiday party expenses, and the materials costs associated with class projects.

The agent explained that the evidence of all sixty veterans' guilt included the following: the testimony of thirteen professors/instructors, plus the Dean of Agricultural Technology, who indicated that the VA students never attended classes; the testimony of seven non-VA students and one VA student that was not involved in the scheme, who all indicated that the veterans did not attend classes; and the testimony of non-VA students, who indicated that the scheme participants began attending classes regularly after the onset of the investigation by the Manila RO.  The agent also pointed to the joint statement signed by seventeen of the VA students in which they asserted that they met the minimum requirement of one hour of classroom instruction per week and/or three hours of laboratory time for each subject.  The agent found that this statement was clearly contrary to the testimony provided by instructors and fellow students, but is indicative of their knowledge that classroom attendance was required.

The agent also noted that a similar scheme was in place at Laney College in Oakland, California, and that scheme resulted in a loss of $6 million for VA.  The agent indicated that it was his belief that the scheme at Laney College was exported from the school in the Philippines, as there were many similarities beyond just the mechanics of the scheme, similar terminology, and the fact that the RMTU scheme had reportedly been going on since the 1980s.  Furthermore, several RMTU instructors noted that, when the naval center was still active, they had many more veterans enrolled.  The agent noted that the students at Laney College had been sued in Federal Court under the Civil False Claims Act, and most of them paid double damages plus fines.

LAW AND ANALYSIS

The purposes of Chapter 30 educational assistance are:

(1) to provide a new educational assistance program to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service;

(2) to extend the benefits of a higher education to qualifying men and women who might not otherwise be able to afford such an education;

(3) to provide for vocational readjustment and to restore lost educational opportunities to those service men and women who served on active duty after June 30, 1985;

(4) to promote and assist the All-Volunteer Force program and the Total Force Concept of the Armed Forces by establishing a new program of educational assistance based upon service on active duty or a combination of service on active duty and in the Selected Reserve (including the National Guard) to aid in the recruitment and retention of highly qualified personnel for both the active and reserve components of the Armed Forces;

(5) to give special emphasis to providing educational assistance benefits to aid in the retention of personnel in the Armed Forces; and

(6) to enhance our Nation's competitiveness through the development of a more highly educated and productive work force.

38 U.S.C.A. § 3001 (West 2002).

The law provides that VA will approve and will authorize payment of educational assistance for an individual's enrollment in any course or subject which a State approving agency has approved and which forms a part of a program of education as defined by 38 C.F.R. § 21.7020(b)(23) (2010).  38 U.S.C.A. § 3002(3) (West 2002); 38 C.F.R. § 21.7120.  A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects, which is pursued at an educational institution.  38 C.F.R. § 21.7020(b)(23).

The Veteran had been previously determined to be eligible for Chapter 30 education benefits.  Therefore, he was entitled to a monthly benefit for the period of time he was enrolled in, and satisfactorily pursing an approved program of education.  38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2010).  The term attendance means the presence of a veteran (i) in the class where the approved course is being taught in which he is enrolled, or (ii) at a training establishment, or (iii) any other place of instruction, training or study designated by the educational institution or training establishment where the veteran is enrolled and is pursuing a program of education.  38 C.F.R. § 20.7042(b)(2) (2010).

In order to receive educational assistance for pursuit of program of education, an individual must maintain satisfactory attendance.  38 C.F.R. § 21.7153(c) (2010). VA will discontinue educational assistance if the individual does not maintain satisfactory attendance.  Id.  Attendance is unsatisfactory if the individual does not attend according to the regularly prescribed standards of the educational institution in which he is enrolled.  Id.  The amount of overpayment of educational assistance paid to a veteran constitutes a liability of that veteran.  38 C.F.R. § 21.7144(b) (2010).

Here, the Veteran is not contesting the amount of the debt, but is challenging the validity of the overpayment of Chapter 30 educational assistance in the amount of $34,786.27.   He essentially contends that he did regularly attend classes at RMTU and that he never intended or took action to defraud the government by receiving educational assistance benefits to which he was not entitled.

In this case, investigations conducted by the Manila RO and the VA OIG in San Francisco revealed that sixty veterans attending RMTU, including the Veteran that is the subject of this decision, were part of a scheme whereby they received passing grades in return for providing monetary donations and other gifts to the school, even though they did not regularly attend classes.  As determined by the OIG, this scheme was intended to allow the veterans to continue to receive VA educational assistance benefits based on their enrollment at RMTU.

As previously discussed, the evidence of this scheme includes the testimony of professors and instructors, who indicated that the veterans never attended classes and were receiving passing grades in return for their donations; and the testimony of non-VA students, who also indicated that the veterans did not attend classes, but still received course credit in return for their donations.

Although the Veteran has asserted that he did, in fact, attend courses at RMTU, the Board finds that these assertions lack credibility in light of the testimony provided by the faculty members, other VA students, and non-VA students at that school, and the findings of both the Manila RO and OIG.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Also relevant to its determination is the fact that the only evidence submitted during this appeal in an attempt to corroborate the Veteran's assertions that he attended classes is a vague statement attesting to the Veteran's attendance which was signed by school personnel.  As discussed in more detail below, the Board finds statements made by RMTU personnel after the fraud investigation to be of less probative value than those made during the investigation.  Furthermore, given the nature of this fraud scheme, the Board is of the opinion that additional corroborative evidence (other than lay statements which it finds not to be credible) is necessary to show that the Veteran did not participate in the scheme such as class lecture notes, a completed assignment/module, and/or examination report.  Given the nature of this fraud scheme, the Board is of the opinion that additional corroborative evidence (other than lay statements which it finds not to be credible) is necessary to show that the Veteran did not participate in the scheme such as class lecture notes, a completed assignment/module, and/or examination report.

It is clear from the findings of the Manila RO and the OIG that the practice of the VA students not having to attend classes was widely known and had been routine practice for many years at that university.  The investigation of the Manila RO also specifically identified this Veteran as one of the sixty who participated in this scheme.  Nevertheless, the Veteran asserts, and the Board acknowledges, that none of the investigation documents or depositions contain an express notation that the Veteran did not attend his classes.  However, the Board has been provided a copy of the Veteran's official RMTU transcript and based on the coursework taken, observes that a number of teachers associated with his degree program were deposed in May 2003 and admitted that their VA students did not attend classes.

The RMTU instructors, including the Veteran's Agricultural Mechanics II (AMII), Soil Management and Conservation (SMC), Horticultural Crops Production Management (HCPM), Post-Harvest Technology (PHT), Swine Production Management (SPM), and Farm Business Management (FBM) instructors, clearly described to investigators that the VA students did not attend class along with non-VA students, but instead submitted Attendance Sheets.  A number of the RMTU instructors noted that they were under the impression that the special treatment given to VA students was an accepted practice among the teachers at the school.  Notably, the AMII instructor explained to investigators that she had informed the VA students at the beginning of the semester that she wanted them to attend regular classes along with the non-VA students and that it was the VA students who insisted that they be allowed to miss class.  Since it was her understanding that this was a special privilege afforded to these students, she allowed it.

The above examples show non-attendance and/or non-participation by the Veteran in nearly all of his courses.  Relevant to this decision, however, these examples demonstrate that the Veteran was directly involved in the fraud scheme discovered during the RO and OIG investigations.  Further, given that multiple administrators and instructors at RMTU confirmed the scheme, including the special treatment afforded Veteran students, the Board finds it reasonable to conclude that the Veteran was also not attending his other courses despite any contentions that he was attending class.

The Veteran's attorney submitted several statements signed and dated in March 2005 by instructors at RMTU stating, as a general matter, that they would never misreport a student's attendance and discussing the conduct of the investigation. These statements indicate that the RMTU faculty were told that their teaching licenses would be suspended if they failed to testify that the VA students were not attending classes. The majority of these statements also noted that the VA students attended all classes as required, and that evidence to that effect had been provided to the Manila RO staff (and that such evidence was never returned).

In evaluating this evidence, the Board observes, first, that all of these individuals were either instructors or school officials, all of whom had an interest in maintaining the school as a VA-approved school and/or had admitted to their own misconduct in their earlier statements.  The justification of a threat of loss of teaching license is also dubious, as once they had admitted, in a sworn deposition, that they had not required the VA students to attend classes, and other acts of complicity, the continuation of their teaching licenses became more precarious, not less.  It is also noteworthy to point out that nearly all of the faculty deposed during the investigation were asked if they had any complaints with regard to the manner and content of their deposition and that none indicated a problem.  Equally relevant is the fact that these allegations have only surfaced recently, and were not brought to someone's attention when the OIG was investigating the bribery allegations.

Finally, in comparing the new statements with the original investigation statements, the original statements contained detailed descriptions of the special treatment accorded to the VA students, emphasized different points, and sounded as if they came from different people using their own words in a more spontaneous manner.  In contrast, the new statements, which are contained on forms apparently drawn up for the purpose, have some preprinted language, as well as some space for individual, handwritten responses.  Oddly, though, nearly all of the handwritten responses appear to have been written by the same person, although the signatures vary.  There were more similarities in the content and language used than there were in the lengthier depositions taken in the course of the investigation.  It is also significant to note that none of the disinterested witnesses attempted to modify or recant their earlier statements.  For these reasons, the Board finds the earlier statements - namely, those used by VA and OIG to reach its findings and conclusions - to be more credible.

The Board notes that the Veteran has pointed to various documents from RMTU in support of his appeal, including Enrollment Certifications and a transcript of passing grades.  However, it was implicit in the scheme discovered by the Manila RO, and later confirmed by the OIG, that the VA students at RMTU received course credit in return for the donations and gifts that they provided the school.  In fact, the school's VA approval was revoked as a result.  Certainly, it is clear that RMTU routinely confirmed to the RO that these students were enrolled, attending classes, and receiving passing grades.  Documentation to that effect, such as transcripts or enrollment certifications, in no way contradicts the findings of the Manila RO or the OIG, and the Board finds it to be of no probative value.

The Board acknowledges that the Veteran has stated that he attended sufficient classes for his degree.  The Board recognizes the provisions of 38 C.F.R. § 21.7153(c), which define "satisfactory attendance" on the part of a beneficiary as meeting the regularly prescribed standards of the educational institution in which he is enrolled.  He essentially argues that, because the school accepted the Veteran's attendance as adequate, VA is obligated to do so regardless of the frequency of the Veteran's actual attendance.  However, according to the Approval Agreement, there must be "at least one-hour per week of in-seat classroom attendance and/or three-hour per week of laboratory attendance is required for each unit certified or VA benefits."  No provision was made for the instructor to dispense with this requirement, particularly not for all of the veterans in his or her class.

As discussed in detail above, there is persuasive testimony of record from faculty members and non-veteran students at RMTU that the VA students were not being held to the same standards of attendance or class participation that the non-VA students were, and that this was due, at least in part, to the donations made to the school by the VA students.  Moreover, it is not entirely clear that this was the official policy of RMTU as at least one administrator reported that all students were required to attend class regardless of their veteran status.  Another administrator, however, openly admitted that the VA students were often segregated from their non-VA peers.  Either way, it cannot be said that the veteran students were meeting the regularly prescribed standards of RMTU as contemplated by 38 C.F.R. § 21.7153(c) given that non-VA students pursuing the same degree program were required to follow different attendance policies in addition to having to perform laboratory assignments and in-class tests and quizzes.

Furthermore, it is implicit in all of the statutes and regulations dealing with the administration of Chapter 30 benefits that a veteran beneficiary be pursuing a meaningful program of education in exchange for his VA benefits.  See, e.g., 38 C.F.R. § 21.7020(b)(25)(i) (2010).  As noted, the scheme discovered by the Manila RO involved beneficiaries who received course credit and passing grades without having to attend classes or otherwise participate in class in return for monetary donations and other gifts they made to the university.  It is difficult for the Board to imagine any argument that could justify this scheme as being consistent with the purpose of Chapter 30 benefits.  In the Board's opinion, the school's complicity does not in any way mitigate the actions of the Veteran in participating in this scheme.

Finally, although the Veteran has asserted that he did, in fact, attend courses at RMTU, he has not offered any evidence in support of his contentions, other than the general evidence discussed above.  He has not offered any statements from disinterested parties (e.g., non-VA students), class notes, completed assignments, or recollections of specific events that transpired during a classroom or laboratory session, which might add to the probative value of his bare assertion that he attended all classes as required.  Absent such evidence, and with consideration of the testimony provided by the faculty members and non-VA students at that school, and the findings of the Manila RO, the Board finds the Veteran's lay statements lack credibility.  It is clear from the findings of the Manila RO that the practice of VA students not having to attend classes was widely known and had been routine practice for many years at that university.  

In summary, as discovered by the investigations of the Manila RO highlighted above, the Board finds that the Veteran was paid for pursuing a program of education at RMTU but that he did not actually attend classes.  38 C.F.R. § 20.7042(b)(2).  An overpayment of $34,786.27 was properly created as a result of the payment for courses at that university.  The Veteran is liable for the overpayment debt.  38 C.F.R. § 21.7144.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  Weighing the OIG report and VA reports against overwhelmingly incredible evidence, it is clear that a preponderance of the evidence is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Waiver

The Veteran has requested a waiver of the overpayment as repayment of the debt would result in financial insecurity and undue hardship to his family.  

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

In order to establish actual fraud, it must be determined that there was willful misrepresentation of a material fact, or the willful failure to disclose a material fact, with the intent of obtaining or retaining eligibility for VA benefits.  It must be shown that the willful intent to either misrepresent or fail to disclose was done with the debtor's knowledge that such misrepresentation or failure would result in the erroneous award or erroneous retention of VA benefits.  Essentially, there must be a finding that the person willfully failed to disclose a material fact or willfully misrepresented a material fact, and there must be a finding that the debtor had knowledge that such misrepresentation or failure would result in an erroneous award or erroneous retention of VA benefits.  38 C.F.R. § 1.962(b).

The United States Court of Appeals for Veterans Claims (Court) has defined bad faith as "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

After reviewing the record, the Board concludes that the Veteran's participation in the scheme to collect educational benefits without attending a sufficient number of classes is, at the very least, sufficient proof that he acted in bad faith, resulting in monetary loss to the Government.  The Veteran's contentions that he did attend classes and that he was not a part of the scheme are unavailing.  The overwhelming persuasive evidence in this case, as described above, demonstrate that the Veteran participated in a scheme to received monetary benefits from the Government without attending classes.  Thus, taken as a whole, the Veteran's participation in this scheme with knowledge of the likely consequences, an award resulting in a loss to the Government- VA educational benefits being paid to the Veteran to which he was not entitled.

Accordingly, the Board concludes that the evidence supports a finding, at the very least, that the Veteran demonstrated bad faith for the purpose of obtaining VA benefits to which he was otherwise not entitled.  There is not an approximate balance of positive and negative evidence as to the issue on appeal so as to warrant application of the doctrine of reasonable doubt.  In light of the finding of bad faith, waiver of recovery of the overpayment is precluded by law.  There is no basis for further consideration regarding the elements of equity and good conscience, such as hardship or other equitable factors.  See also Farless v. Derwinski, 2 Vet. App. 555 (1992).  Although the Board sympathizes with the financial difficulties created by recovery of this debt, the law requires its recovery.


ORDER

An overpayment of $34,786.27 was properly created; the appeal is denied.

Waiver of the recovery of overpayment of VA chapter 30 educational benefits in the amount of $34,786.27 is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


